Luke, J.
1. In proving the time of the commission of an offense the State is not, as a general rule, restricted to proof of the date alleged in the indictment, but is permitted to prove its commission on any date within the statute of limitations. Penal Code (1910), § 954.
2. Where one is on trial for the offense of having intoxicating liquors in his possession in a described automobile at a designated point, evidence tending to show that he had such liquors in his possession at another place shortly before the particular transaction alleged in the indictment is admissible as a circumstance pointing to his guilt.
3. The evidence authorized the verdict, and for no reason pointed out did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloockoorth, J., concur.